                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHN FIELD,                                      )
                                                 )
               Plaintiff,                        )
                                                 )
       vs.                                       )           Case No. 4:19 CV 2458 JMB
                                                 )
PEAK RESORTS, INC., et al.,                      )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court for examination pursuant to Rule 4(m), Fed.R.Civ.P.

       On August 29, 2019, plaintiff filed this action alleging that defendants violated sections

14(a) and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78n(a), 78t(a), and Securities

and Exchange Commission Rule 14a-9, 17 C.F.R. § 240.14a-9. The Court file does not contain

proof of service upon, or waiver of service by, any of the nine defendants. Under Rule 4(m), if a

defendant is not served within 90 days after the complaint is filed, the Court must dismiss the

action without prejudice or order that service be made within a specified time. The Rule 4(m)

period for service has expired and plaintiff has not sought an extension of the period.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff shall cause service to be effected upon all

defendants and file proof of service not later than February 14, 2020. In the absence of good

cause shown, failure to timely file proof of service will result in dismissal of plaintiff’s claims

against all defendants without prejudice.

                                              /s/ John M. Bodenhausen
                                              JOHN M. BODENHAUSEN
                                              UNITED STATES MAGISTRATE JUDGE

Dated this 15th day of January, 2020.
